Appeal from order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about November 27, 1991, which, inter alia, denied the defendant’s motion for reargument of the denial of its prior motion for summary judgment, unanimously dismissed as said order is non-appealable, without costs.
We agree with the Supreme Court that the defendant’s purported motion for "renewal” of its previously denied motion for summary judgment was actually a belated attempt to reargue the prior summary judgment motion. The defendant contends that the deposition testimony of John H. Bohannon, which was obtained after the denial of the defendant’s first motion for summary judgment, which denial was not appealed, contained new information which was not presented to the Supreme Court on the first motion. However, an affidavit was submitted by this individual in connection with prior motions and raised the same issues which led the court to deny both parties’ motions for summary judgment.
Since the defendant’s motion was not based on additional material facts which were not presented to the court at the time the motion was originally made (Bassett v Bando Sangsa Co., 103 AD2d 728), the defendant’s motion was for reargument, not renewal. The denial of a motion for reargument is not appealable (Oppenheim v Azriliant, 89 AD2d 522). Concur —Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.